Citation Nr: 1806191	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.  He also had a period of reserve service from July 16, 1977 to August 8, 1977, during which he became disabled.  In a November 1988 rating decision, the RO granted entitlement to service connection for a disability of the left knee as having been incurred during the service in 1977.  As such, that period is now active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1988 rating decision by the Department of Veterans Affairs Regional Office in Chicago, Illinois (RO).  

As the Board explained in December 2014, the Veteran originally filed his claim of entitlement to service connection for the right knee disability in July 1988.  In November 1988, the RO issued a rating decision denying service connection for a right knee disability, but granted service connection for a left knee disability.  The Veteran filed a timely notice of disagreement with that decision, a statement of the case was issued, and a formal VA Form 9 appeal was filed in May 1989 with regard to the right knee claim only.  In July 1989, the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing was held on August 8, 1989, a transcript of which is associated with the claims file.  The DRO issued a supplemental statement of the case (SSOC) in December 1989, which continued to deny the Veteran's claim of service connection for a right knee disability.  There is no evidence the appeal came before the Board subsequent to the DRO decision or that the Veteran withdrew the matter.  As such, the original claim of entitlement to service connection for a right knee disability from July 1988 is still on appeal and is before the Board at this time.

In December 2014, a Veterans Law Judge other than the undersigned denied service connection for a right knee disability on a direct basis and remanded the matter of entitlement to service connection on a secondary basis.  The Board remanded the issue again in November 2016, and the case is now before the undersigned.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record in a statement by the Veteran's representative dated October 28, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's left knee disability aggravated his right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

The Veteran has a right knee disability, and VA has service connected his left knee disability.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, 38 C.F.R. § 3.310 provides that service connection is warranted if a service-connected disability caused or aggravated the claimed disability.  Thus, causation and aggravation serve as independent bases upon which VA may grant service connection.  The undersigned will focus upon aggravation.

In February 2015, a VA compensation examiner found the "veteran had a formal diagnosis of instability in the left knee, [which] is not noted on exam today but this is most likely due to his progressive degenerative disease of the left knee."  As the Board noted in February 2016, the examiner did not expressly address the report of a July 1988 fall onto the Veteran's right knee due to left leg weakness, resulting in stitches to his right knee and effusion removal for the left knee, so it remanded for clarification.  In January 2017, the Chief of Orthopedics at the Iowa City VA healthcare system found reviewed the Veteran's file.  He too did not expressly address the July 1988 incident, but he opined, in general, that "it is possible that problems with the left knee made it more difficult for [the Veteran] to walk and possibly use his right knee."  

Given the foregoing, the undersigned is satisfied that, at a minimum, the evidence is in equipoise as to the question of aggravation.  The Veteran has a history of falling dating back three decades, which given the opinion in February 2015 and the Veteran's statements during the pendency of the appeal, have continued and increased in frequency.  The January 2017 opinion bolsters this finding.  This satisfies the third prong of the secondary service connection claim.

All three prongs of a secondary service connection claim are met, so the Board will grant the appeal.


ORDER

Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


